ORDER
PER CURIAM.
Appellant Troy L. Robbins (Father) appeals from the judgment sustaining the mo*960tion of Respondent Elizabeth Robbins (Mother) to modify the decree of dissolution. In the judgment, the trial court allowed Mother to relocate the minor children to Minnesota and amended the custody and visitation terms of the original decree.
We have reviewed the briefs of the parties and the record on appeal. We find the judgment is supported by substantial evidence, is not against the weight of the evidence and does not erroneously declare or misapply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).